Citation Nr: 1518913	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  08-31 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation for non-Hodgkin's lymphoma, currently rated as 10 percent disabling, based on residuals of inactive lymphoma and its treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel.  


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In June 2008 the Veteran and his spouse testified before a RO hearing officer.  In June 2012, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge via videoconference.  Transcripts of both hearings have been associated with the Veteran's claims file.  

As a matter of background, in October 2012, the Board remanded the matter for further evidentiary development.  In October 2014, the issue was returned to the Board, which issued a second remand to ensure compliance with the initial remand.  The details of those remands are addressed below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand orders; the Board itself errs in failing to ensure proper compliance.  Stegall v. West, 11 Vet App. 268, 271 (1998). Inasmuch as the Board regrets any further delay in the adjudication of this matter, the Board finds that an additional remand is necessary so as to ensure compliance with both the October 2012 and October 2014 remands.  

As a matter of background, in October 2012, the Board issued a remand in which it ordered that the Veteran be afforded a new VA examination in connection with his claim.  Specifically, it noted that in the Veteran's prior VA examination, the examiner did not specifically address whether the Veteran's non-Hodgkin's lymphoma or his subsequent chemotherapy treatments had aggravated any dementia that was present.  Thus, the examiner was requested to provide such an opinion.

In November 2012, the Veteran was afforded a VA examination in accordance with the Board's October 2012 instructions.  However, the VA examiner did not provide the opinion requested regarding aggravation.

In October 2014, the Board again issued a remand specifically requesting that the examiner opine as to whether the Veteran's non-Hodgkin's lymphoma at least as likely as not (50 percent or greater probability) caused or aggravated (permanently increased in severity) the Veteran's dementia or other mental or central neurological disorder.  The examiner was requested to note other potential causal factors of dementia, as identified in the January 2012 VA examination and also note an April 2013 private consultation by Dr. David Geldmacher, which discussed other potential contributing factors of the Veteran's diagnosed mild cognitive impairment, to include chemotherapy.  

In December 2014, the November 2012 VA examiner provided an addendum opinion in which he stated  "[t]he previously expressed opinion is unchanged.  Dr. [G]eldmacher notes that the usual effect of 'Chemo-Brain' is limited, and this patient's complaints are quite prolonged in a relative sense.  This and the previously noted limitations of brain involvement by the therapy with which he was treated caused this examiner tp [sic] remain with the previously expressed [o]pinion."

While the VA examiner, in his addendum opinion, did address the notes by Dr. Geldmacher, the Board finds that the opinion rendered failed to address the underlying question asked in both the October 2012 and October 2014 remands.  Specifically, the VA examiner has only reaffirmed his opinion that the Veteran's dementia is less likely caused by his non-Hodgkin's lymphoma or subsequent chemotherapy.  He is yet to answer whether it is at least as likely as not that the Veteran's dementia pre-existed the Veteran's non-Hodgkin's lymphoma and was aggravated thereby, or by subsequent chemotherapy treatments.  Accordingly, the Board finds that an additional remand must be issued so as to ensure proper compliance with the prior remands, and ensure that a complete medical picture is available on which the Board may adjudicate the underlying claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file and a copy of this remand to the November 2012 and December 2014 VA examiner for an addendum opinion.  If the previous VA examiner is not available, the record should be provided to an appropriate medical professional so as to obtain the requested opinion.  (The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.)

The examiner must review this remand in its entirety and acknowledge, in writing, that it was reviewed.  The examiner should also review the entire record pertaining to the Veteran's non-Hodgkin's lymphoma and dementia, to specifically include any medical opinions and records contained in the claims file.  

Thereafter, the examiner must provide an opinion addressing whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's dementia or other mental or central neurological disorder was aggravated (permanently increased in severity) by the Veteran's non-Hodgkin's lymphoma or subsequent chemotherapy treatments.  In answering this question the examiner should state whether he or she can determine a baseline level of severity of the Veteran's dementia based upon the medical evidence available, and also provide an opinion as to whether the current severity is greater than the baseline.  The examiner should also address the private consultation note by Dr. David Geldmancher and statement by Dr. Danny Martin, which are contained in the Veteran's electronic claims file.  

The examiner is reminded that the opinion requested in this remand is different from the opinion already rendered.  The examiner should focus his or her opinion on the issue of aggravation, namely whether any pre-existing dementia or other neurological disorder was permanently increased in severity by the service-connected condition.  The issue of direct causation need only be addressed if the Veteran's prior opinion has since changed.  

A thorough medical rationale must be provided for any opinion given, and the factors upon which each medical opinion is based must be set forth in the report.  Any opinion given should be supported by citation to medical treatise evidence or known medical principles. 

2. Thereafter, the AOJ should review the medical opinion provided to ensure compliance with this, and the prior two remands.  If the opinion is found to be lacking in any way, the file should be returned to the VA examiner who rendered the opinion for correction.

3. After completing the requested actions, the AOJ should undertake any additional development deemed warranted.  Thereafter, the AOJ should re-adjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




